Citation Nr: 0406498	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran is competent to handle the disbursement 
of his funds from the Department of Veterans Affairs (VA).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2000 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of VA.  The RO determined 
the veteran was not competent to handle the disbursement of 
his VA funds.  

The Board remanded the case to the RO in December 2002 to 
schedule the veteran for a hearing that he had requested.  
His hearing was held at the RO before a local hearing officer 
in January 2003.  A transcript of that proceeding is of 
record.

Unfortunately, for the reasons explained below, this case 
must again be remanded to the RO-but this time via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant was notified in letters dated in October 2000 
and August 2001 that he had the option of submitting 
additional evidence in support of his claim, including 
medical records demonstrating his competency.  Further, the 
March 2002 statement of the case (SOC) and the June 2003 
supplemental statement of the case (SSOC) cited the laws and 
regulations concerning VA's duty to notify claimants of 
necessary information or evidence and the duty to assist 
claimants in obtaining supporting evidence.  But the veteran 
was not expressly advised of the VCAA, which became effective 
during the pendency of his appeal, particularly insofar as 
VA's preliminary responsibilities to notify and assist him 
with his claim.  See Quartuccio, 16 Vet. App. 183 (2002).  
This must be done before deciding his appeal.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been complied with 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Compliance requires that the appellant be 
notified, by letter, of any information, 
and any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate his claim.  A 
general form letter, prepared by the RO, 
not specifically addressing the claim at 
issue, is unacceptable.  The RO also must 
indicate which portion of the information 
and evidence, if any, is to be provided 
by the veteran, and which portion, if 
any, the Secretary will attempt to obtain 
on his behalf.  Also ask that he submit 
any relevant evidence in his possession.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the appellant and his 
representative an appropriate SSOC and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


